DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This Action is responsive to the application filed on 12/31/2019 which claims priority to the provisional application filed on 12/31/2018.

Claims 1-20 are pending in the case. Claims 1, 15, and 19 are independent claims.




Information Disclosure Statement
The information disclosure statements (IDS)’s submitted on 6/13/2020 and 10/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Drawings
The drawings are objected to because different portions of the text on figures 4B, 4C, 12, and 19-21 are illegible in both SCORE and EAST. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.




Claim Objections
Claims 1, 12, 15, and 19 are objected to because of the following informalities:  
Claim 1, line 1, replace …, comprising … with …, the method comprising …
Claim 1, line 6, replace … generate an application … with … generating an application …
Claim 5, line 1, replace … concept two … with … concept to two …
Claim 12, lines 5-6, replace … required a user having assigned … with … requires a user to have assigned …
Claim 15, line 1, replace … method, comprising … with … method comprising …
Claim 15, line 8, add “and” at the end of the line
Claim 15, line 9, replace … generate an application … with … generating an application …
Claim 19, line 1, replace … service, comprising … with … service comprising …
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Independent claim 19 does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a software service comprising a studio application and a platform application which amounts to software per se, and is thus not directed towards any of the statutory categories.


Dependent claim 20 does not add any element that falls within the four categories of patent eligible subject matter, and is thus accordingly rejected under the same rationale.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Akkiraju et al., US PGPUB 2007/0106520 A1 (hereinafter as Akkiraju).

Regarding independent claim 19, Akkiraju discloses a software service [see e.g.[0017]] comprising:
a studio application [note business analysis workbench 150 described in [0060]] configured to build a business knowledge model having a semantic ontology, for at least one business question, based on inputs from a data expert [see e.g. [0060] indicating an analysis query from a business analyst (a business question) based on input from a data expert; note  building semantic business models 4000 by the business model generator 120 described in [0061] and note in [0066] the details related to the business knowledge model], and identify a mapping strategy to map data to the business knowledge model [see [0089] for mapping elements of  the knowledge model]; and 
a platform application in communication with the studio application and having an interface to access data sources selected for the business knowledge model, the platform application performing question execution and data mapping for the business knowledge model [again see [0060] describing rendering query results in one or more business model visualizations in response to analysis queries; see also [0089] for mapping elements of the knowledge model].  


Regarding claim 20, the rejection of claim 19 is incorporated. Akkiraju further discloses at least one decision intelligence application to generate analytics based on the business knowledge model [note in [0086]-[0088] the business competence utilized for decision making and strategy directions and policies; see also in [0065] generating reports based on analysis results of the business models].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Mansingh, Gunjan, Kweku-Muata Osei-Bryson, and Han Reichgelt."Building ontology-based knowledge maps to assist knowledge process outsourcing decisions." Knowledge Management Research & Practice 7.1 (2009): 37-51” (hereinafter as Mansingh) in view of US Patent No. 9,507,820 B1 (hereinafter as Hannah).

Regarding independent claim 1, Mansingh teaches a method of providing decision intelligence [e.g. title and abstract; see also top left of p. 43], the method comprising: 
capturing a business knowledge model from an expert user to have a semantic ontology [see e.g. p. 49, the first paragraph under the subtitle “Evaluation of knowledge maps” indicating capturing information from experts for building the ontology; see examples of semantic ontology shown in Figures 1-5], the business knowledge model being associated with a business question and including concepts and properties [see indication of question form in (1) on the top left of p. 40 and also the exemplary business questions listed in the middle right paragraph on p. 41 and denoted on Figure 1; note the concepts and relationships described under subtitle “Ontology development” on p. 43; see also relationships between extracted concepts of the ontology as described under the first subtitle on the top left of p. 46; see also the entity properties indicated as being embedded in the ontology as per that last sentence on p. 39]; and
mapping data for the business knowledge model [see subtitle indicating building knowledge maps on p. 42; again see title and abstract].

Mansingh does not explicitly teach generating an application programming interface (API) to deploy the translated business knowledge model and associated business question, concepts, and properties.  
Hannah teaches generating an application programming interface (API) to deploy a translated business knowledge model and associated business question, concepts, and properties [see col. 5, lines 26-29 describing an API provided for enabling communication with the model; note the knowledge model indicated in the title and abstract; note the querying indicated at the end of the abstract; note the exemplary concepts and associated properties e.g. in figs. 9. 10 and in col. 2, lines 29-52].  
It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh and Hannah before the effective filing date of the claimed invention to apply Hannah’s API to interact with the business knowledge model taught by Mansingh. The motivation for this 


Regarding claim 2, the rejection of independent claim 1 is incorporated. Mansingh does not explicitly teach that mapping data comprises receiving inputs from a user interface to: 
i) select at least one column from a selected dataset to provide property values for the selected data set; and 
ii) pick at least one column to uniquely identify a concept instance to which the property values belong.  

Hannah teaches mapping data that comprises receiving inputs from a user interface [see col. 2, lines 53-67; see also col. 3, lines 17-26; col. 6, lines 4-7; col. 12, lines 50-55; col. 15, lines 31-47; and col. 20, lines 61-64; note data collection and mapping in response to user input on an interface] to: 
i) select at least one column from a selected dataset to provide property values for the selected data set [see fig. 8 and the description of selecting an element as provided in col. 14, line 62 - col. 15, line 13; see also editing property values for a selected property as shown in fig. 9 and described in col. 15, lines 24-26; and see entity selection in col. 2, lines 38-40]; and 
ii) pick at least one column to uniquely identify a concept instance to which the property values belong [see e.g. col. 11, lines 11-25 indicating identifying appropriate columns corresponding to entities and properties].  

It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh and Hannah before the effective filing date of the claimed invention to further apply Hannah’s data mapping that comprises receiving inputs to an interface to select a specific column that identifies a concept instance to which the property values belong to the business model taught by Mansingh. The motivation for this obvious combination of teachings would be to provide an intuitive interfacing method by which a user can explicitly update entity values, properties, or relationships in the business model, as proposed by Hannah [see e.g. col. 6, lines45-51].

Regarding claim 4, the rejection of dependent claim 2 is incorporated. Hannah further teaches comprises mapping a concept to two or more source data tables [see col. 2, lines 54-57 indicating mappings to a plurality of data tables; see also col. 6, lines 24-25]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh and Hannah before the effective filing date of the claimed invention to further apply Hannah’s implementation of mapping a concept to two or more source data tables to the business model taught by Mansingh. The motivation for this obvious combination of teachings would be to provide a flexible practical method that enables multiple-way mappings between objects and tables, as proposed by Hannah [see e.g. col. 6, lines 25-27].

Regarding claim 5, the rejection of dependent claim 4 is incorporated. Hannah further teaches that a hierarchy is used to map a concept to two or more source data tables [note the hierarchical nature of the entity relationships as described in col. 9, lines 29-39 and of the data, in general, as described in col. 21, lines 18-34; and again see col. 2, lines 54-57 indicating mappings to a plurality of data tables; see also col. 6, lines 24-25]. See the motivations to combine the cited art in the rejection of claims 1, 2, and 4.

Regarding claim 7, the rejection of independent claim 1 is incorporated. Mansingh does not explicitly teach using the business knowledge model to implement a time series calculation.
Hannah teaches using a business knowledge model to implement a time series calculation [see e.g. col. 10, lines 18-20 indicating change-over-time queries utilizing the model to track time-based changes; note also the timestamps shown in figs. 9 and 16].
It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh and Hannah before the effective filing date of the claimed invention to further apply Hannah’s implementation of time series calculations to the business model taught by Mansingh. The motivation for this obvious combination of teachings would be to provide an intuitive method that can automatically be used to track change history for the data of interest, as proposed by Hannah [see e.g. col. 4, lines 30-32].

Regarding claim 8, the rejection of dependent claim 7 is incorporated. Hannah further teaches utilizing the time series calculation for asset relationship management [see col. 10, lines 6-20 and note comparing data in order to keep track of series of historical changes; see col. 9, lines 1-48 describing three primary relationship types: “IS”, “HAS”, and “Parent/Child” relationships between entities; Examiner notes that business semantic ontologies with these types of relationships and time tracking encompass asset relationship management; see also col. 5, lines 2-17; col. 7, lines 26-27; col. 9, lines 50-57 and the example in fig. 16].


Regarding claim 9, the rejection of independent claim 1 is incorporated. Mansingh further teaches that the question and the business model are bundled into a solution as an instantiation of the model and question [again see indication of question form in (1) on the top left of p. 40 and also the exemplary business questions listed in the middle right paragraph on p. 41 and denoted on Figure 1; note the concepts and relationships that form the business model including an answer to a question (together viewed as a solution) as described under subtitle “Ontology development” on p. 43; see also relationships between extracted concepts of the ontology which constitute instances of business processes as described under the first subtitle on the top left of p. 46].

Regarding claim 10, the rejection of independent claim 1 is incorporated. Mansingh further teaches that the data mapping links the business knowledge model to the underlying data [again see subtitle indicating building knowledge maps on p. 42; see title and abstract; see also the paragraph under “Knowledge maps” subtitle on p. 41].

Regarding claim 11, the rejection of independent claim 1 is incorporated. Mansingh further teaches that a business knowledge model is translated into a semantic ontology [again see title and abstract; again see e.g. p. 49, the first paragraph under the subtitle “Evaluation of knowledge maps” indicating capturing information from experts for building the ontology; see examples of semantic ontology shown in Figures 1-5].


Regarding claim 14, the rejection of independent claim 1 is incorporated. Mansingh does not explicitly teach that the business knowledge model is generated independently of the data structure of at least one data source used to populate the business knowledge model with data.  

Hannah further teaches a business knowledge model that is generated [see col. 16, lines 61-64 and col. 19, lines 6-11 indicating generating tables] independently of the data structure of at least one data source used to populate the business knowledge model with data [see abstract and col. 15, line 62 - col. 16, line 5 and col. 17, lines 12-15, both indicating different data structures for the data sources and the model generated; see also col. 6, lines 59-64].
It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh and Hannah before the effective filing date of the claimed invention to further apply Hannah’s implementation of generation of a model that is independent of the data structure of at least one data source to the business model taught by Mansingh. The motivation for this obvious combination of teachings would be to free the developers from having to understand the internal structures of the data being used, as proposed by Hannah [see e.g. col. 6, lines 59-64].


Regarding claim 18, the rejection of claim 14 is incorporated. 
see e.g. the knowledge application map that helps in decision making as described on the top left of p. 49].
Hannah further teaches that using the API comprises generates information related to certain queries executed on a knowledge model [see e.g. col. 10, lines 56-64 indicating executing certain queries on the database].
It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh and Hannah before the effective filing date of the claimed invention to further apply Hannah’s utilization of the API for query execution with the business model taught by Mansingh used for providing information to a decision intelligent application. The motivation for this obvious combination of teachings would be again to utilize this easy interfacing method to obtain data from the model that will thus increase the ease of use for business users, as proposed by Hannah [see e.g. col. 10, lines 52-55 [0010]]. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mansingh in view of Hannah, as applied to claim 2, above and further in view of Akkiraju.

Regarding claim 3, the rejection of claim 2 is incorporated. Mansingh/Hannah does not explicitly teach that the mapping data further comprises adapting to differences in source data using at least one adaptation function.

Akkiraju teaches mapping data that further comprises adapting to differences in source data using at least one adaptation function [see e.g. [0020] indicating mapping involving modifications that get propagated within the chain; see also the examples in [0023] related to automatic translation of terms and interactively propagating that; see also [0095] clearly describing adaptation functionality performed based on the differences in ontology data sources].
It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh, Hannah, and Akkiraju before the effective filing date of the claimed invention to further apply Akkiraju’s adaptation to the mapping of different-source data to the business model taught by Mansingh. The motivation for this obvious combination of teachings would be to enable generically conforming to different standards, syntaxes, and formats, as suggested by Akkiraju [again see e.g. [0095]] which would enable the method to be compatible with a large variety of data sources and still provide meaningful knowledge models thus enriching the repository used for efficient decision making.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mansingh in view of  Hannah, as applied to claim 2, above and further in view of Gou et al., US PGPUB 2017/0192962 A1 (hereinafter as Gou).

Regarding claim 6, the rejection of claim 2 is incorporated. Mansingh/Hannah does not explicitly teach that the mapping data comprises mapping data with disjoint identifiers.  
Gou teaches mapping data that further comprises mapping data with disjoint identifiers [see e.g. [0034] indicating mapping data with pairwise disjoint sets of node identifiers to create a new business knowledge model; see also the example in [0038]].
 It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh, Hannah, and Gou before the effective filing date of the claimed invention to further apply Gou’s mapping of data with disjoint identifiers to the business model taught by Mansingh. The motivation for this obvious combination of teachings would be to facilitate generating a visualization and interaction model in a way that in non-restrictive and would allow the utilization of all kinds of information, which would enable developers to build extractors more quickly and with less effort, as suggested by Gou [see e.g. [0001] and [0027]].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mansingh in view of  Hannah, as applied to claim 1, above and further in view of Whitlock et al., US PGPUB 2013/0054601 A1 (hereinafter as Whitlock).

Regarding claim 12, the rejection of claim 1 is incorporated. Mansingh/Hannah does not explicitly teach:
generating classification tags for access control, 
applying the classification tags to properties, 
assigning classification tags to users; and 
implementing API access control in which an access control condition requires a user to have assigned classification tags that match the classification tags associated with properties of an API.  

Whitlock teaches:
see e.g. title; abstract; [0044] and [0046] indicating classification using tags for allowing certain actions on groups of assets], 
applying the classification tags to properties [see e.g. [0072] and note specifying tags based on characteristics or properties], 
assigning classification tags to users [see e.g. in [0084] classification tags that identify groups of users such as the owner tag “R&D”; see also [0089] indicating allowing a certain user benefits of tag-based management; see also examples of tagging profiles 1110 shown in fig. 11 and described in [0074]]; and 
implementing API access control in which an access control condition requires a user to have assigned classification tags that match the classification tags associated with properties of an API [again note in [0084] the matching of a certain tag assigned to a user and also associated with certain assets as shown e.g. in the asset filter pane of the interface of fig. 15].  
 It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh, Hannah, and Whitlock before the effective filing date of the claimed invention to further apply Whitlock’s classification tagging approach to the API of the business model taught by Mansingh and modified by Hannah. The motivation for this obvious combination of teachings would be to facilitate easy and quick management and configuration of groups of assets in a way that is time-saving, intuitive and dynamic, thus reducing administrative efforts and increasing policy compliance capabilities, as suggested by Whitlock [see e.g. abstract; [0043]; and [0089]].


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mansingh in view of  Hannah, as applied to claim 1, above and further in view of Sero et al., US PGPUB 2007/0028234 A1 (hereinafter as Sero).

Regarding claim 13, the rejection of claim 1 is incorporated. Mansingh/Hannah does not explicitly teach that the API is deployed in response to a single click of a user interface.  

Sero teaches an API that is deployed in response to a single click of a user interface [see title; abstract; and [0026] indicating deployment initiated by clicking a single element in a user interface; see also [0044] and [0049]].  
It would have been obvious to one of ordinary skill in the art having the teachings of Mansingh, Hannah, and Sero before the effective filing date of the claimed invention to further apply Sero’s deployment method of operation to the API taught by Hannah for deploying the business model taught by Mansingh. The motivation for this obvious combination of teachings would be to reduce the complexity involved in deploying software, thus making it cheaper, easier, and quicker to deploy from a hosted development environment to another hosted environment, as suggested by Sero [see e.g. [0017]-[0018] and [0026]-[0028]].


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju in view of Stuhec, US PGPUB 2006/0106824 A1 (hereinafter as Stuhec).

Regarding independent claim 15, Akkiraju teaches a method [e.g. title and abstract] comprising: 
see e.g. [0060] indicating input in the form of an analysis query from a business analyst; note in [0066] the concepts and properties related to the business knowledge model]; 
receiving inputs from at least one user to select data sets for mapping data for the translated business knowledge model and an identification of a selection of a dataset to be mapped and links between property values and concepts [see [0064] and also [0112] indicating input of a query submission by a user (a business analyst); see [0089] for mapping elements of  the knowledge model and for selection of a set of business competencies; see also [0113] for linking property values and concept; note the business meta-model 300 and the different relations described in [0066]-[0074]]; 
deploying an Application Programming Interface (API) for the business question [e.g. see [0090] describing an API for interacting with ontologies to optimize queries]; and
generating an application programming interface (API) to deploy the translated business knowledge model and associated business question, concepts, and properties [again see [0090] describing the API for interacting with ontologies to optimize queries; see also [0091]-[0092]]; and 
using the API to generate information for making decision intelligence decisions [again. see [0090]-[0093] describing the API for interacting with ontologies to optimize queries; especially note in [0086]-[0088] the business competence utilized for decision making and strategy directions and policies].  

translating the business knowledge model into a semantic ontology.
Stuhec teaches translating a business knowledge model into a semantic ontology [see [0026] and note translation of the business model originally defined in XML metadata to a Unified Modeling Language (UML) class diagram; see also the organization into a topic map or an ontology as described in [0042]-[0043]].  
It would have been obvious to one of ordinary skill in the art having the teachings of Akkiraju and Stuhec before the effective filing date of the claimed invention to further apply Stuhec’s step of explicitly translating the business knowledge model into a semantic ontology like that utilized by Akkiraju. The motivation for this obvious combination of teachings would be to make the structures machine processable and possible to navigate, as suggested by Stuhec [again see [0043]].

Regarding claim 16, the rejection of independent claim 15 is incorporated. Akkiraju further teaches that using the API comprises generating a view of an asset [see [0090] describing the API providing an interface for interacting with ontologies; see also [0011] indicating views of an enterprise comprising business assets].


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akkiraju in view of Stuhec, as applied to claim 15, above, and further in view of Damschroder et al., US PGPUB 2012/0221484 A1 (hereinafter as Damschroder).

Regarding claim 17, the rejection of claim 15 is incorporated. Akkiraju/Stuhec does not explicitly teach that using the API comprises generating information for Asset Relationship Management (ARM) of time-series machine data.  

Damschroder teaches using an interface that generates information for Asset Relationship Management (ARM) of time-series machine data [see [0253] for utilization of an interface to interact with system; see abstract for asset portfolio analysis; see also fig. 1 indicating modeling assets and [0007] indicating statistically measuring Asset Relationships; note also the time-series data analysis described in [0044] and [0045]].  
It would have been obvious to one of ordinary skill in the art having the teachings of Akkiraju, Stuhec, and Damschroder before the effective filing date of the claimed invention to further apply Damschroder’s analysis for ARM utilizing time-series data to the business model taught by Akkiraju. The motivation for this obvious combination of teachings would be to help users easily and quickly monitor portfolio asset diversification over time, as suggested by Damschroder [see e.g. [0264] and [0044]-[0045]]. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.A/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Ryan Barrett/
Primary Examiner, Art Unit 2145